Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Brunell Flanigan appeals the district court’s order dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), without prejudice for failure to comply with a court order. We *12have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Flanigan v. United States, No. 2:08-cv-00446-MSD-TEM (E.D. Va. filed Mar. 6, 2009 & entered Mar. 9, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.